DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 01/25/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest, either singularly or in combination thereof, a method performed for executing or implementing a task, comprising each and every one of the following limitations:
 1) detecting a voice input from a user using voice recognition; 2) ascertaining whether the voice input includes a predetermined name, the task, and a code via the voice recognition and whether the user looks at a direction toward an electronic device via a gaze-sensing technique; 3) causing implementation of the task if the voice input comprises the predetermined name and the task; 4) transmitting the code to a service facility if the user looks at a direction toward the electronic device and the voice input comprises the code and doesn't include the predetermined name and the task; and 5) receiving instructions from the service facility after the transmitting step and causing implementation of the task, wherein the instructions comprise information about the task.
TELLER et al, US 9,423,870 teaches an input determination method including detecting whether a user looks at a direction toward an electronic device via a gaze-sensing technique and detecting a voice input from a user using voice recognition 
Independent claims 8 and 15 are allowable for substantially the same reasons as claim 1.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, respectively, and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876